DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims 
Claims 25, 27-29, and 36-37 are pending. 

Information Disclosure Statement
The information disclosure statement filed 09/06/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. 
Bhata, S.N. et al. (2014) “Microfluidic organs-on-chips,” Nature Biotechnology 32(8), 760-772.
Jang, K.-J. et al. (2010) “A multi-layer microfluidic device for efficient culture and analysis of renal tubular cells,” Lab on a Chip 10(1), 36-42.
WO/2014/210354
WO/2017/075294
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27-29, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsorptive function by Vedula et al. (herein Vedula) in view of  Development of a microphysiological model of human kidney proximal tubule function by Weber et al (herein Weber).
claim 25, Vedula teaches a method of measuring transport (see Pg. 5, section Reabsorptive function assay), comprising:
a) a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein  human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b), which reads on “said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells” as recited in the instant claims. Vedula also teaches the microfluidic proximal tubule (PT) comprises a porous membrane separating two microchannels (see abstract). Furthermore, Figs. 1b and 2a show the proximal tubule layer is part of the first microchannel and the microvascular endothelial layer is part of the 2nd microchannel.
b) Media was exchanged in both filtrate and vascular channels everyday for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device) which reads on “culturing said cells under continuous flow of media” as recited in the instant claims.
c) 2-NBDG was infused into the filtrate channel (see Pg. 5, section Reabsorptive function assay), which reads on “introducing an agent” as recited in the instant claims. 
d) The reabsorption of 2-NBDG from the filtrate/epithelial channel to the vascular endothelial channel was observed using z-stack microscopy coupled with time-lapse image acquisition which reads on “detecting transport of said agent from one channel to another. 
Vedula does not teach the limitation of step (d) “comprising transporter-mediated secretion”. 
	However, examiner notes Vedula does teach “the optical access in our model ensures the evaluation of morphology and expression, while adding direct measurement of active kidney function 
	Weber teaches evaluating the transport of the prototypical organic anion, para-aminohippurate (PAH) across proximal tubular epithelial cells (PTEC) in a microphysiological system (MPS) of the human proximal tubule, in the presence and absence of competitive inhibitor probenecid, by measuring the appearance of PAH in the effluent. Data supports the involvement of a basolateral uptake or an apical efflux transporter or both (see Pg. 631, section Secretory transport of organic solutes) which reads on the limitation “comprising transporter-mediated secretion” as recited in the instant claims. 
	Vedula and Weber are analogous in the field of human cell-driven microfluidic models of the human kidney proximal tubule. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to introduce the organic anion PAH of Weber, in the presence of and absence of the inhibitor probenecid (which reads upon transporter-mediated secretion), into the device of Vedula to monitor the secretory function of the device of Vedula by measuring the appearance of PAH in the effluent (see Pg. 631, section Secretory transport of organic solutes if Weber) and (see Pg. 11, second paragraph of Vedula). 
	
Regarding claim 27, Vedula and Weber teach all the limitations of claim 25 above.
Vedula teaches the microfluidic device comprises a culture of human renal proximal tubule epithelial cells (hRPTEC) (see Pg. 2, 3rd paragraph).
	
Regarding claim 28, Vedula and Weber teach all the limitations of claim 27 above. 
Fig. 1c-d of Vedula teaches the membrane is porous.

Regarding claim 29, Vedula and Weber teach all the claim limitations of claim 28 above. 
Results and Discussion, 2nd paragraph; Figs. 2a-b). Furthermore, Figs. 1b, 2a, and 2b show the proximal tubule cells are on top of said membrane with the microvascular cells opposite.

Regarding claim 36, Vedula and Weber teach all the limitations of claim 25 above. 
As mentioned above, Vedula in view of Weber would detect the transport of PAH in the presence of the inhibitor probenecid (see Pg. 631, section Secretory transport of organic solutes if Weber).
Regarding claim 37, Vedula and Weber teach all the limitations of claim 25 above. 
As mentioned above, Vedula in view of Weber would detect the transport of PAH by measuring the amount of PAH in the effluent (see Pg. 631, section Secretory transport of organic solutes if Weber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797